UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 10, Commission File Number: 000-53176 AEON HOLDINGS INC. (Exact Name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation or organization) 10000 N.E. 7th Avenue, Suite 100-C Vancouver, Washington (Address of principal executive offices) 360.977.6820 (Registrant’s telephone number, including area code) Novori Inc. 5550 152nd Street, Suite Surrey, British Columbia, Canada V3S 5J9 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement Item 2.01 Completion of Acquisition or Disposition of Assets Item 3.02 Unregistered Sales of Equity Securities Item 5.01 Changes in Control of Registrant Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 10, 2009 Aeon Holdings Inc. (the “Company”) entered into a purchase agreement (the “Purchase Agreement”) with Green Star Energies, Inc. (“Green Star”) to acquire Green Star’s interest in a joint venture with Bialy Gas Production LLC (“Bialy”). The transactions contemplated by the Purchase Agreement were completed on February 10, 2009. Other than in respect of the Purchase Agreement, there is no material relationship between the Company or its affiliates and Green Star. In consideration for the acquisition of the joint venture interest, the terms of the Purchase Agreement required the Company to issue and deliver to Green Star: · 9,000,000 restricted shares of the Company’s common stock; · warrants to purchase 2,000,000 shares of the Company’s common stock at a price of $0.10 per share, exercisable until February 10, 2011; · warrants to purchase 4,000,000 shares of the Company’s common stock at a price of $0.15 per share, exercisable until February 10, 2011; and · warrants to purchase 1,000,000 shares of the Company’s common stock at a price of $0.20 per share, exercisable until February 10, 2011. The terms of the Purchase Agreement also required the Company to: · enter into a management agreement with Green Star dated February 10, 2009; · execute promissory notes covering $180,975 of the Company’s outstanding debt obligations; · enter into an asset purchase agreement with Harold Schaffrick and Mark Neild dated February 10, 2009 to sell the Company’s wholly owned subsidiary, Novori Jewelry Inc., to Mr. Schaffrick and Mr.
